Title: To Thomas Jefferson from Samuel Harrison Smith, 14 August 1825
From: Smith, Samuel Harrison
To: Jefferson, Thomas


Dear Sir
Sidney
August 14. 1825.
I have the pleasure of presenting to you my friend, Mr Coswell, a  of the Baptist Church, and Professor of humanity in the Columbian College at this place. He is a young man of much moral worth, and devoted to the interests of learning, and will be highly gratified with your views on this interesting object.We all look, with a deep interest, at the work of your hands, and hope that its character &  may correspond with the benevolence that called it into being. Amidst the painful fluctuation of human affairs, it is a rich consolation, that the seeds of knowledge are every day more widely diffused, and with them the restraints to intolerance & misrule multiplied and invigorated. So that, tho’ we shall probably continue to be cursed with the same unbridled passions that have so often made the world a desert, the unprincipled few that indulge them will be kept in subjection by the sagacity and talents of the many whose interests must ever coincide with virtue.Our political scene, owning probably to this cause, is at present quite tranquil. Nothing agitates it but the unfortunate situation of the Creeks. It seems to me, without meaning peculiarly to refer to their case, that the public feeling is not sufficiently alive to the proper treatment of our Aborigines. Is it correct to establish it as a principle that they are invariably to be driven back by the tide of population into remoter deserts, where they must inevitably, at every remove, lose the benefits of civilisation, and where they must also inevitably be the subjects of martial law, a law always harsh, too often tyrannical in its operations. Will not this, too, be the pretext for an augmented military establishment, that may be the more formidable for its ceasing to  with the great body of the people, and from its almost exclusive association with danger.It is long since I have had the pleasure of hearing from you. I know too well the numerous objects that occupy your attention, to prefer any claim on this head. But I need scarcely add that no one feels a truer interest in your personal welfare, or would be more gratified with a line from you. Mrs Smith joins me in tendering our mutual assurances of unabated respect, with the warmest wishes for your happiness.Samuel H. Smith